                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 NESTOR TERCERO                      *                CIVIL ACTION NO. 17-7438
                                     *
                                     *                SECTION: “I”(1)
 VERSUS                              *
                                     *                JUDGE LANCE M. AFRICK
 OCEANEERING INTERNATIONAL,          *
 INC., ET AL.                        *                MAGISTRATE JUDGE
                                     *                JANIS VAN MEERVELD
 *********************************** *

                                     ORDER AND REASONS

        Before the Court is Nester Tercero’s Motion for Sanctions. (Rec. Doc. 127). For the

following reasons, the motion is DENIED.

                                            Background

        This case concerns an injury allegedly suffered by Nestor Tercero when he fell from a

ladder while cleaning the ceiling of the M/V OCEAN INTERVENTION. Trial was set to begin on

February 11, 2019, but on January 22, 2019, the trial was continued because Tercero intended to

argue at trial that he was the borrowed servant of defendant Oceaneering International, Inc. at the

time of the accident. Trial is now set to begin on April 8, 2019. At the time the trial was continued,

the discovery deadline had passed, but the district court ordered that “the parties can agree to the

date of plaintiff’s deposition, as well as any deadlines regarding additional discovery that must be

taken, which shall be limited to the borrowed servant issue.” (Rec. Doc. 69).

        On February 7, 2019, the undersigned held a discovery status conference with the parties

and granted plaintiff’s then pending motion to compel in part. (Rec. Doc. 119). The court ordered

that:

        By February 22, 2019, Oceaneering shall produce the insurance policy for which it
        has already produced the declaration sheet; Oceaneering shall supplement its
        response to request for production 12; and Oceaneering shall supplement its

                                                  1
       response to requests for production 18 and 19, provided that the time period shall
       be limited to two weeks before and two weeks after the incident.

Id. The parties were also ordered to conduct certain perpetuation depositions of Oceaneering

employees with a discovery deposition on the borrowed servant issue to be conducted immediately

beforehand. Id. A dispute arose as to the scheduling of those depositions, and the undersigned

held a telephone status conference with the parties on February 21, 2019. At that time, the court

ordered that Oceaneering “determine when Walsh will be disembarking from his vessel, and the

parties shall schedule his deposition as soon as possible thereafter in the New Orleans area.” (Rec.

Doc. 125). The parties subsequently notified the court that they scheduled the Walsh deposition in

Morgan City, Louisiana, on February 27, 2019.

       On February 22, 2019, Oceaneering served its answers to Tercero’s supplemental

discovery requests as ordered. However, Oceaneering failed to produce responses to plaintiffs’

requests for production 12, 18, and 19 as the court had also ordered. When Tercero inquired as to

the status of the documents, Oceaneering’s counsel responded that he had not yet received the

documents from his client but hoped to have them by Tuesday, February 26, 2019 and would

produce them immediately.

       On Sunday, February 24, 2019, Oceaneering had still not produced the documents and

Tercero filed the present motion for sanctions arguing that he would be prejudiced in his ability to

depose Walsh as a result of Oceaneering’s delay. Tercero submits that Oceaneering has engaged

in a pattern of delay that is evidenced by its response to Tercero’s supplemental interrogatory 2,

which asked Oceaneering to identify witnesses who would testify on the borrowed servant issue.

Oceaneering objected, stating that the response was protected by the “attorney-client privilege

since plaintiff never took the time to depose the appropriate persons employed by Oceaneering to

discover the answers to this Interrogatory.” Tercero submits that sanctions are appropriate under

                                                 2
Rule 37(b)(2). He seeks an order striking Oceaneering’s defenses, an order prohibiting

Oceaneering’s witnesses—including Walsh—from testifying, an order establishing Tercero is the

borrowed servant of Oceaneering, and any other just order.

        Oceaneering ultimately produced the documents on February 26, 2019. Oceaneering points

out this was only two business days after the ordered date. It explains that the delay was due to a

misunderstanding between counsel and client regarding the exact nature of the documents to be

produced. It insists that Tercero cannot establish any bad faith, willfulness, or contumacious

conduct. Oceaneering argues that Tercero has not suffered any prejudice, noting that his counsel

was able to conduct an effective examination of Walsh using the documents produced.

Oceaneering adds that it had a Rule 37 conference with Tercero regarding the discovery responses

described in the motion and that Oceaneering provided supplemental responses and additional

documents on February 26, 2019. Oceaneering notes that prior to the delayed production at issue

here, it has not violated any other court orders and it insists that sanctions are not appropriate here.

        In reply, Tercero notes that the documents produced by Oceaneering the day before the

Walsh deposition amounted to over 1,400 pages. Of this, about 556 pages were manuals. Tercero

complains there is no reason Oceaneering could not have produced the manuals earlier. Tercero

points out that to prepare for the deposition, his counsel had to pull relevant documents from the

1,400 pages and prepare questions related thereto. Counsel also had to drive to Morgan City for

the deposition. Tercero adds that it appears Walsh was not on a vessel as previously reported by

Oceaneering. Instead he had been in Amelia, Louisiana for a month and would be leaving to return

home to Pennsylvania a few days following the deposition on a flight departing out of New

Orleans. Tercero suggests that the deposition could have been conducted on another date or that it

might have been possible to produce Walsh in New Orleans.



                                                   3
                                         Law and Analysis

   1. Rule 37 Sanctions

        “If a party or a party's officer, director, or managing agent . . . fails to obey an order to

provide or permit discovery . . . the court where the action is pending may issue further just orders.”

Fed. R. Civ. Proc. 37(b)(2)(A). Possible sanctions include treating the failure as contempt of court,

directing that certain facts be taken as established for purposes of the action, or prohibiting a

disobedient party from opposing designated claims. Id. In addition or instead of one of the

sanctions enumerated in Rule 37(b)(2)(A), the court may order “the disobedient party, the attorney

advising that party, or both, to pay the reasonable expenses, including attorney’s fees, caused by

the failure, unless the failure was substantially justified or other circumstances make an award of

expenses unjust.” Id. R. 37(b)(2)(C).

       “[U]sually . . . a finding of bad faith or willful misconduct [is required] to support the

severest remedies under Rule 37(b)—striking pleadings or dismissal of a case.” Smith & Fuller,

P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486, 488 (5th Cir. 2012) (quoting Pressey v. Patterson,

898 F.2d 1018, 1021 (5th Cir. 1990)). “Lesser sanctions do not require a finding of willfulness.”

Id. But even an award of attorney’s fees is penal in nature. Batson v. Neal Spelce Assocs., Inc.,

765 F.2d 511, 516 (5th Cir. 1985). As the Fifth Circuit explained, such an award “it is designed to

penalize those who engage in the charged conduct and to deter others who might be tempted to

follow in similar conduct.” Id. Importantly, when awarding attorney’s fees, the Court can only

order payment of those expenses actually “caused by the failure to comply.” Id.

   2. Oceaneering’s Conduct

       There is no dispute that Oceaneering failed to comply with the court’s discovery order. The

court finds that Oceaneering’s delay prejudiced Tercero, who was forced to review 1,400 new



                                                  4
pages of documents on the day before the Walsh deposition when he should have had four days to

do so. Oceaneering describes a misunderstanding as the reason for its delay, but this does not

entirely excuse its failure to timely comply with the court’s order, especially in light of the Walsh

deposition scheduled on February 27, 2019. While Oceaneering did ultimately comply, at the time

plaintiff filed this motion, Oceaneering merely “hoped” to have the documents by February 26,

2019. The motion may have been necessary to ensure that Oceaneering’s document production

was actually made on that date and not on the day of or following the Walsh deposition.

       Nonetheless, the court finds no evidence of willfulness in Oceaneering’s delayed

production of documents. Additionally, although Tercero’s counsel represents that he had a lot of

work to do the day before the deposition, he has not identified any specific documents that he was

unable to identify from the mass of 1,400 pages until after the deposition. At this time, then, it does

not appear necessary to order a second deposition of Walsh. The court notes that the borrowed

servant issue was being developed at this late date, and on an expedited basis, as a result of

plaintiff’s actions, not Oceaneering’s. Accordingly, the severe sanctions proposed by Tercero

(prohibiting Oceaneering’s witnesses from testifying or deeming Tercero the borrowed servant of

Oceaneering) are not appropriate here.

       The court does, however, caution all counsel regarding compliance in discovery related

issues. It finds baseless Oceaneering’s objection that Tercero’s supplemental interrogatory 2,

which asked Oceaneering to identify witnesses who would testify on the borrowed servant issue,

was protected by the “attorney-client privilege since plaintiff never took the time to depose the

appropriate persons employed by Oceaneering to discover the answers to this Interrogatory.” It

notes a heavy-handed approach to alleged “unilateral scheduling” of a Rule 37 conference, in

which Oceaneering’s counsel was not unavailable on the date and time set, merely objecting that



                                                  5
they were not consulted in advance. Finally, given the discussions held on this issue, the court is

surprised to learn that the deponent Walsh was not offshore, was actually in Amelia, Louisiana,

and was flying out of New Orleans. However, since Oceaneering did not have the opportunity to

brief this last issue as it arose in the Reply, the court will issue no sanctions, merely an

admonishment to all litigants that they need to cooperate in discovery and be scrupulously honest

in their representations to opposing counsel and the court.

                                           Conclusion

       For the foregoing reasons, Tercero’s Motion for Sanctions (Rec. Doc. 127) is DENIED.

       New Orleans, Louisiana, this 19th day of March, 2019.



                                                         Janis van Meerveld
                                                     United States Magistrate Judge




                                                 6
